DETAILED ACTION
Status of Claims
This application is in response to the RCE filed 12/18/2020.
Claims 1, 6, 10, 11 & 14 have been amended. 
Claims 12 & 13 remain cancelled. 
Claims 1-11 & 14 are pending and have been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The 35 U.S.C. 112 rejection has been removed in light of the current amendments. 

Response to Arguments
In response to Applicant’s arguments pertaining to the 35 U.S.C. 103 rejection, Applicant’s arguments have been fully considered, and are persuasive. The prior art of record does not teach performing multiple balance checks using the pre-stored authentication information.  The 35 U.S.C. 103 rejection has been removed and a Notice of Allowance is issued below.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards A portable terminal accessible to an integrated circuit (IC) module including a storage configured to store balance data indicating a balance of electronic money, the IC module configured to read the balance data and transmit the balance data, and configured to change an amount indicated by the balance data based on balance change information, the portable terminal comprising a terminal function unit, the terminal function unit comprising: at least one memory operable to store program code; a non-volatile memory operable to store authentication information entered by a user; and at least one processor operable to read the program code and operate as instructed by the program code, the program code comprising: access restriction setting code configured to cause the at least one processor to cause the IC module to receive a first entry of the authentication information by the user in a state in which a lock function of the IC module is not enabled, and impose access restrictions to the balance data by enabling a lock function of the IC module in response to the first entry of the authentication information by the user, wherein the authentication information of the first entry is stored in the non-volatile memory and when the lock function is enabled in response to the first entry of the authentication information and before the lock function is released in response to a second entry of the authentication information by the user, it is made impossible to acquire the balance data, excluding the terminal function unit that makes access to the IC module by using the authentication information of the first entry that has previously been stored in the non-volatile memory; balance acquisition code configured to cause the at least one processor to, after the lock function of the IC module has been is-enabled in response to the first entry of the authentication information, (i) obtain the authentication information of the first entry previously stored in the non-volatile memory, (ii) temporarily unlock the IC module by using the authentication information obtained from the non-volatile memory, (iii) acquire balance data transmitted from the IC module, and (iv) perform a re-lock of the IC module to enable the lock function of the IC module, wherein operations (ii) and (iv) of temporarily unlocking of the IC module and the re-lock of the IC module are performed without requiring a-the second entry of the authentication information by the user; and balance storage code configured to cause the at least one processor to store the acquired balance data into a data storage.
Sarcanin (US 2005/0246292) teaches a transaction server for performing a transaction over a network using a virtual smart card, the server comprising a virtual smart card database having a plurality of records each record including a virtual card identification and a value corresponding to a single virtual smart card (Abstract) wherein the system can determine if the price exceeds the account balance (Paragraph [0024]) and the balance data is accessed using the identifier or PIN (Paragraph [0024]) and will exit (re-lock) after the transaction takes place (Paragraph [0381]). 
Koch et al. (US 7,849,161) teaches a system and method for remotely recovering and purging data from a wireless device in a communication network wherein the program retrieves the data, purges the data from the wireless device, and sends a return message, including the data retrieved from the wireless device (Abstract) wherein the device is locked by entering a numerical code (reads on authentication information) (Claim 1)).
However, in the instant application, none of the prior arts of record either individually or in combination teach or suggest wherein the authentication information of the first entry is stored in the non-volatile memory and when the lock function is enabled in response to the first entry of the authentication information and before the lock function is released in response to a second entry of the authentication information by the user, it is made impossible to acquire the balance data, excluding the terminal function unit that makes access to the IC module by using the authentication information of the first entry that has previously been stored in the non-volatile memory including the specific features or combination of features as claimed, nor would it be obvious to combine all of the arts of record and more to achieve the recited invention. 
	For these reasons, claims 1, 6, 10, 11 & 14 are deemed to be allowable over the prior art of record and claims 2-5 & 7-9 are allowed by dependency on an allowable claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319.  The examiner can normally be reached on M-F 12:30pm - 2:30pm & 7-9pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHACOLE C TIBLJAS/Examiner, Art Unit 3695                                                                                                                                                                                                        March 10, 2021          /KITO R ROBINSON/ Primary Examiner, Art Unit 3619